EXHIBIT 10.1
 
 
Execution Copy
 
 


 
 


 
AGREEMENT AND PLAN OF MERGER


among


China Youth Media, Inc.,
 


China Youth Media Merger Sub, Inc.,


and
 


Midwest Energy Emissions Corp.


 


 
Dated as of June 1, 2011
 
 
1

--------------------------------------------------------------------------------

 
 
AGREEMENT AND PLAN OF MERGER, dated as of June 1, 2011 (the “Agreement”), among
China Youth Media, Inc., a Delaware Corporation (“CHYU”), China Youth Media
Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of CHYU
(“Merger Sub”), and Midwest Energy Emissions Corp., a North Dakota corporation
(the “Company”).  CHYU, Merger Sub and the Company are collectively referred to
herein as the “Parties.”  CHYU and Merger Sub are sometimes referred to herein
collectively as the “CHYU Parties.”
 
RECITALS:
 
WHEREAS, the respective boards of directors of each of CHYU, Merger Sub and the
Company have approved the merger of Merger Sub with and into the Company (the
“Merger”) upon the terms and subject to the conditions set forth in this
Agreement;
 
WHEREAS, it is intended that, for federal income tax purposes, the Merger shall
qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (the “Code”); and
 
WHEREAS, the Company, CHYU and Merger Sub desire to make certain
representations, warranties, covenants and agreements in connection with this
Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1  Certain Definitions.  In addition to other terms defined elsewhere herein,
the following terms shall, when used in this Agreement, have the following
meanings:
 
“Acquisition” means the acquisition by a Person of any businesses, assets or
property other than in the ordinary course, whether by way of the purchase of
assets or stock, by merger, consolidation or otherwise.
 
“Affiliate” means, with respect to any Person: (i) any Person directly or
indirectly owning, controlling, or holding with power to vote 10% or more of the
outstanding voting securities of such other Person (other than passive or
institutional investors); (ii) any Person 10% or more of whose outstanding
voting securities are directly or indirectly owned, controlled, or held with
power to vote, by such other Person; (iii) any Person directly or indirectly
controlling, controlled by, or under common control with such other Person; and
(iv) any officer, director or partner of such other Person.  “Control” for the
foregoing purposes shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or voting interests,
by contract or otherwise.
 
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in New York, New York, are required or authorized to be
closed.
 
“CHYU Assets” mean all properties, assets, privileges, powers, rights, interests
and claims of every type and description that are owned, leased, held, used or
useful in the CHYU Business and in which CHYU or any of its Subsidiaries has any
right, title or interest or in which CHYU or any of its Subsidiaries acquires
any right, title or interest on or before the Closing Date, wherever located,
whether known or unknown, and whether or not now or on the Closing Date on the
books and records of CHYU or any of its Subsidiaries.
 
 
2

--------------------------------------------------------------------------------

 
 
“CHYU Business” means the business conducted by CHYU and its Subsidiaries.
 
“CHYU Common Stock” means the common shares of CHYU.
 
“CHYU Preferred Stock” means Series A Convertible Preferred Stock and the Series
B Convertible Preferred Stock of CHYU.
 
“CHYU Securities Filings” means CHYU’s Annual Report on Form 10-K and its
quarterly reports on Form 10-Q, and all other reports filed and to be filed with
the Commission prior to the Effective Time.
 
“CHYU Series A Convertible Preferred Stock” means shares of Series A Preferred
Stock of CHYU.
 
“CHYU Series B Convertible Preferred Stock” means shares of Series B Preferred
Stock of CHYU to be designated by the Board of Directors of CHYU prior to the
Closing containing the terms and provisions set forth in Exhibit A hereto.
 
“CHYU Shareholders” means the holders of CHYU Common Stock immediately prior to
the Effective Time.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Collateral Documents” mean the Exhibits and any other documents, instruments
and certificates to be executed and delivered by the Parties hereunder or
thereunder.
 
“Commission” means the Securities and Exchange Commission or any Regulatory
Authority that succeeds to its functions.
 
“Company Assets” mean all properties, assets, privileges, powers, rights,
interests and claims of every type and description that are owned, leased, held,
used or useful in the Company Business and in which the Company has any right,
title or interest or in which the Company acquires any right, title or interest
on or before the Closing Date, wherever located, whether known or unknown, and
whether or not now or on the Closing Date on the books and records of the
Company, but excluding any of the foregoing, if any, transferred prior to the
Closing pursuant to this Agreement or any Collateral Documents.
 
“Company Business” means the business conducted by the Company.
 
“Company Common Stock” means the common shares of the Company.
 
“Company Shareholders” means, as of any particular date, the holders of Company
Common Stock on that date.
 
“Encumbrance” means any material mortgage, pledge, lien, encumbrance, charge,
security interest, security agreement, conditional sale or other title retention
agreement, limitation, option, assessment, restrictive agreement, restriction,
adverse interest, restriction on transfer or exception to or material defect in
title or other ownership interest (including restrictive covenants, leases and
licenses).
 
 
3

--------------------------------------------------------------------------------

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
 
“Legal Requirement” means any statute, ordinance, law, rule, regulation, code,
injunction, judgment, order, decree, ruling, or other requirement enacted,
adopted or applied by any Regulatory Authority, including judicial decisions
applying common law or interpreting any other Legal Requirement.
 
“Losses” shall mean all damages, awards, judgments, assessments, fines,
sanctions, penalties, charges, costs, expenses, payments, diminutions in value
and other losses, however suffered or characterized, all interest thereon, all
costs and expenses of investigating any claim, lawsuit or arbitration and any
appeal therefrom, all actual attorneys’, accountants’ investment bankers’ and
expert witness’ fees incurred in connection therewith, whether or not such
claim, lawsuit or arbitration is ultimately defeated and, subject to Section
5.11 and Section 9.4, all amounts paid incident to any compromise or settlement
of any such claim, lawsuit or arbitration.
 
“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for Taxes.
 
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, properties or business of the Parties, (ii) the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or
(iii) the ability of any Party to perform its obligations under this Agreement
and the Collateral Documents; provided, however, that none of the following
shall constitute a Material Adverse Effect on the Company: (a) occurrences due
to a disruption of a Party’s business as a result of the announcement of the
execution of this Agreement or changes caused by the taking of action required
by this Agreement, (b) general economic conditions, or (c) any changes generally
affecting the industries in which a Party operates.
 
“Merger Shares” means the shares of CHYU Series B Convertible Preferred Stock
deliverable by CHYU in exchange for Company Common Stock pursuant to Section
2.5(a).
 
 “Permit” means any license, permit, consent, approval, registration,
authorization, qualification or similar right granted by a Regulatory Authority.
 
“Permitted Liens” means (i) liens for Taxes not yet due and payable or being
contested in good faith by appropriate proceedings; (ii) rights reserved to any
Regulatory Authority to regulate the affected property; (iii) statutory liens of
banks and rights of set-off; (iv) as to leased assets, interests of the lessors
and sublessors thereof and liens affecting the interests of the lessors and
sublessors thereof; (v) inchoate materialmen’s, mechanics’, workmen’s,
repairmen’s or other like liens arising in the ordinary course of business; (vi)
liens incurred or deposits made in the ordinary course in connection with
workers’ compensation and other types of social security; (vii) licenses of
trademarks or other intellectual property rights granted by the Company or CHYU,
as the case may be, in the ordinary course and not interfering in any material
respect with the ordinary course of the business of the Company or CHYU, as the
case may be; and (viii) as to real property, any encumbrance, adverse interest,
constructive or other trust, claim, attachment, exception to or defect in title
or other ownership interest (including, but not limited to, reservations, rights
of entry, rights of first refusal, possibilities of reversion, encroachments,
easement, rights-of-way, restrictive covenants, leases, and licenses) of any
kind, which otherwise constitutes an interest in or claim against property,
whether arising pursuant to any Legal Requirement, under any contract or
otherwise, that do not, individually or in the aggregate, materially and
adversely affect or impair the value or use thereof as it is currently being
used in the ordinary course.
 
“Person” means any natural person, corporation, partnership, trust,
unincorporated organization, association, limited liability company, Regulatory
Authority or other entity.
 
 
4

--------------------------------------------------------------------------------

 
 
 “Regulatory Authority” means: (i) the United States of America; (ii) any state,
commonwealth, territory or possession of the United States of America and any
political subdivision thereof (including counties, municipalities and the like);
(iii) Canada and any other foreign (as to the United States of America)
sovereign entity and any political subdivision thereof; or (iv) any agency,
authority or instrumentality of any of the foregoing, including any court,
tribunal, department, bureau, commission or board.
 
“Representative” means any director, officer, employee, agent, consultant,
advisor or other representative of a Person, including legal counsel,
accountants and financial advisors.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
 
“Subsidiary” of a specified Person means (a) any Person if securities having
ordinary voting power (at the time in question and without regard to the
happening of any contingency) to elect a majority of the directors, trustees,
managers or other governing body of such Person are held or controlled by the
specified Person or a Subsidiary of the specified Person; (b) any Person in
which the specified Person and its subsidiaries collectively hold a 50% or
greater equity interest; (c) any partnership or similar organization in which
the specified Person or subsidiary of the specified Person is a general partner;
or (d) any Person the management of which is directly or indirectly controlled
by the specified Person and its Subsidiaries through the exercise of voting
power, by contract or otherwise.
 
“Tax” means any U.S. or non U.S. federal, state, provincial, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, intangible property, recording,
occupancy, sales, use, transfer, registration, value added minimum, estimated or
other tax of any kind whatsoever, including any interest, additions to tax,
penalties, fees, deficiencies, assessments, additions or other charges of any
nature with respect thereto, whether disputed or not.
 
“Tax Return” means any return, declaration, report, claim for refund or credit
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Treasury Regulations” means regulations promulgated by the U.S. Treasury
Department under the Code.
 
ARTICLE II
 
THE MERGER
 
2.1  Merger; Surviving Corporation.  In accordance with and subject to the
provisions of this Agreement and the North Dakota Business Corporation Act
(“NDBCA”) and the Delaware General Corporation Law (“DGCL”), at the Effective
Time (as defined in Section 2.4), the Merger Sub shall be merged with and into
the Company (the “Merger”), and the Company shall be the surviving corporation
in the Merger (hereinafter sometimes called the “Surviving Corporation”) and
shall continue its corporate existence under the laws of the State of North
Dakota.  At the Effective Time, the separate existence of the Merger Sub shall
cease.  All properties, franchises and rights belonging to the Company and
Merger Sub, by virtue of the Merger and without further act or deed, shall be
vested in the Surviving Corporation, which shall thenceforth be responsible for
all the liabilities and obligations of each of Merger Sub and the Company.
 
2.2 Articles of Incorporation.  The Company’s certificate of incorporation, as
in effect at the Effective Time, shall continue in full force and effect as the
certificate of incorporation of the Surviving Corporation until altered or
amended as provided therein or by law.
 
2.3 By-Laws.  The Company’s by-laws, as in effect at the Effective Time, shall
be the by-laws of the Surviving Corporation until altered, amended or repealed
as provided therein or by law.
 
 
5

--------------------------------------------------------------------------------

 
 
2.4 Effective Time.  The Merger shall become effective at the time and date that
the certificate of merger (or like instrument) (the “Certificate of Merger”), in
form and substance acceptable to the Parties, is accepted for filing by the
Secretaries  of State of the States of North Dakota and Delaware in accordance
with the provisions of the NDBCA and DGCL.  The Certificate of Merger shall be
executed by the Merger Sub and the Company and delivered to the Secretaries of
State of the States of North Dakota and Delaware for filing on the Closing
Date.  The parties shall file such other documents with the Secretaries of
States of North Dakota and Delaware as may be required by the provisions of the
NDBCA and DGCL and as are necessary to cause the Merger to become
effective.  The date and time when the Merger becomes effective are referred to
herein as the “Effective Time.”
 
2.5 Merger Shares; Conversion and Cancellation of Securities.
 
(a) Conversion of Company Common Stock.  At the Effective Time, all shares of
Company Common Stock outstanding immediately before the Effective Time, other
than shares described in Section 2.5(b) and other than Dissenting Shares (as
defined in Section 2.8), collectively, the “Excluded Shares”, shall be
converted, by virtue of the Merger, into such number of shares of CHYU Series B
Convertible Preferred Stock (the “Merger Shares”) so, that the holders of
Company Common Stock will upon conversion of the Merger Shares own 90.0% of
CHYU’s issued and outstanding capital stock as of the Effective Time after
giving effect to the Merger (the “Effective Time Capitalization”) subject to the
following:
 
(i) The allocation of the Merger Shares among the Company Shareholders excluding
the holders of Dissenting Shares shall be as set forth on Schedule 2.5(a) to be
delivered to CHYU at least three business days prior to the Closing;
 
(ii) If between the date of this Agreement and the Closing Date, CHYU shall
declare a stock split or declare a dividend on CHYU Common Stock payable in CHYU
Common Stock (or set a record date with respect thereto), the number of Merger
Shares and shares issuable upon conversion of the CHYU Series B Convertible
Preferred Stock (the “Preferred Shares”) determined above shall be adjusted to
reflect fully the appropriate effect of any such subdivision, combination or
dividend; and
 
(iii) Such number of Merger Shares issued to 3253517 Nova Scotia Limited, an
entity controlled by Richard MacPherson, which upon conversion would represent
15.0% of the Effective Time Capitalization (the “Escrowed Shares”), shall be
held in escrow following the Closing by an escrow agent mutually acceptable to
CHYU and the Company, subject to achievement of the following performance
milestones: (x) the Company or CHYU raising a minimum of $1,000,000 at an
enterprise valuation of $25,000,000 within 90 days of the Closing Date (the
“Raise Period”); (y) to the extent a shortfall occurs a pro rata adjustment will
be made based on the amount raised and the enterprise valuation; and (z) to the
extent the Company or CHYU raises at least $250,000 within the Raise Period,
such Raise Period shall be extended 60 days.   In the event such appropriate
performance milestones have not been achieved by the end of the Raise Period as
extended hereby, then in that event, all of the Escrowed Shares or such
appropriate portion thereof pursuant to the performance milestones provided
herein shall be returned to CHYU and cancelled.  Notwithstanding the foregoing,
unless all of the Escrowed Shares have been returned to CHYU and cancelled at
the end of the Raise Period pursuant to the terms hereof, such remaining
Escrowed Shares shall continue to be held in escrow for a period of six (6)
months from the Effective Time, subject to the terms and conditions of a
mutually acceptable escrow agreement.
 
  At the Effective Time, all Company Shares shall no longer be outstanding and
shall be cancelled and retired and shall cease to exist, and each certificate
formerly representing any Company Common Stock (other than Excluded Shares)
shall thereafter represent only the right to the Merger Shares and any
distribution or dividend pursuant to Section 2.6(b).
 
(b) Treasury Shares, Etc.  Each share of Company Common Stock held in the
treasury of the Company (and each share of Company Common Stock, if any, held by
CHYU or any Subsidiary of CHYU or of the Company immediately before the
Effective Time) shall be cancelled and extinguished, and nothing shall be issued
or paid in respect thereof.
 
(c) Fractional Shares.  No certificates or scrip evidencing fractional shares of
CHYU Common Stock shall be issued in exchange for Company Common Stock.  All
fractional share amounts shall be rounded up to the nearest whole share.
 
 
6

--------------------------------------------------------------------------------

 
 
2.6 Surrender of Company Certificates.
 
(a) Exchange Procedures.  Promptly after the Effective Time, CHYU or its
appointed designee shall mail to each holder of a certificate or certificates of
Company Common Stock (“Company Certificates”) whose shares are converted into
the right to receive the Merger Shares, (i) a letter of transmittal (which shall
specify that delivery shall be effected, and risk of loss and title to the
Company Certificates shall pass to CHYU, only upon delivery of the Company
Certificates to CHYU and which shall be in such form and have such other
provisions as CHYU may reasonably specify) and (ii) instructions for use in
effecting the surrender of the Company Certificates in exchange for the Merger
Shares and any dividends or other distributions pursuant to
Section 2.6(b).  Upon surrender of Company Certificates for cancellation to
CHYU, together with such letter of transmittal, duly completed and validly
executed in accordance with the instructions thereto, the holders of such
Company Certificates shall be entitled to receive the Merger Shares in exchange
therefor and any dividends or distributions payable pursuant to Section 2.6(b),
less the Merger Shares to be held in escrow pursuant to Section 2.5(a)(iii)
hereof,  and the Company Certificates so surrendered shall forthwith be
canceled.  Until so surrendered, outstanding Company Certificates will be deemed
from and after the Effective Time, for all corporate purposes, subject to
Section 2.8, to evidence the ownership of the number of Merger Shares into which
such shares of the Company Common Stock shall have been so exchanged and any
dividends or distributions payable pursuant to Section 2.6(b).  Notwithstanding
the foregoing, if any Company Certificate is lost, stolen, destroyed or
mutilated, such holder shall provide evidence reasonably satisfactory to CHYU as
to such loss, theft, destruction or mutilation and an affidavit in form and
substance satisfactory to CHYU, and, thereupon, such holder shall be entitled to
receive the Merger Shares in exchange therefore and any dividends or
distributions payable pursuant to Section 2.6(b), and the Company Certificates
so surrendered shall forthwith be canceled.
 
(b) Distributions With Respect to Unexchanged Shares.  No dividends or other
distributions declared or made after the date of this Agreement with respect to
CHYU Common Stock with a record date after the Effective Time, will be paid to
the holders of any unsurrendered Company Certificates with respect to the Merger
Shares represented thereby until the holders of record of such Company
Certificates shall surrender such Company Certificates or, in the case of any
Company Certificate which is lost, stolen, destroyed or mutilated, an affidavit
in form and substance satisfactory to CHYU.  Subject to applicable law,
following surrender of any such Company Certificates or delivery of such
affidavit, CHYU shall deliver to the record holders thereof, without interest,
the Merger Shares hereof and the amount of any such dividends or other
distributions with a record date after the Effective Time payable with respect
to such whole shares of the Merger Shares.
 
(c) Transfers of Ownership.  If certificates for the Merger Shares are to be
issued in a name other than that in which the Company Certificates surrendered
in exchange therefore are registered, it will be a condition of the issuance
thereof that the Company Certificates so surrendered will be properly endorsed
and otherwise in proper form for transfer and that the persons requesting such
exchange will have paid to CHYU or any agent designated by it any transfer or
other taxes required by reason of the issuance of certificates for Merger Shares
in any name other than that of the registered holder of the Company Certificates
surrendered, or established to the satisfaction of CHYU or any agent designated
by it that such tax has been paid or is not payable.
 
(d) Required Withholding.  In connection with any payment to any holder or
former holder of the Company Common Stock, each of CHYU and the Surviving
Corporation shall be entitled to deduct and withhold from any consideration
payable or otherwise deliverable pursuant to this Agreement to any holder or
former holder of the Company Common Stock such amounts as may be required to be
deducted or withheld therefrom under the Code or under any provision of state,
local or foreign tax law or under any other applicable laws.  To the extent such
amounts are so deducted or withheld, such amounts shall be treated for all
purposes under this Agreement as having been paid to the person to whom such
amounts would otherwise have been paid.
 
(e) No Liability.  Notwithstanding anything to the contrary in this Section 2.6,
neither CHYU, the Surviving Corporation nor any party hereto shall be liable to
any Person for any amount properly paid to a public official pursuant to any
applicable abandoned property, escheat or similar law.  If any Company
Certificate shall not have been surrendered prior to the date immediately prior
to the date on which such property would otherwise escheat to or become the
property of any Governmental or Regulatory Authority, any such property, to the
extent permitted by applicable law, shall become the property of the Surviving
Corporation, free and clear of all claims or interest of any person previously
entitled thereto.
 
(f) Termination.  Any holders of the Company Certificates who have not complied
with this ARTICLE II shall look only to CHYU or the Surviving Corporation for,
and CHYU and the Surviving Corporation shall remain liable for, payment of their
claim for Merger Shares and any dividends or distributions with respect to CHYU
Common Stock, without interest thereon.
 
 
7

--------------------------------------------------------------------------------

 
 
2.7 Stock Transfer Books.  At the Effective Time, the stock transfer books of
the Company shall be closed, and there shall be no further registration of
transfers of shares of Company Common Stock thereafter on the records of the
Company.
 
2.8 Dissenting Shares.  Shares of Company Common Stock which are issued and
outstanding immediately prior to the Effective Time and which are held by
persons who have properly exercised, and not withdrawn or waived, appraisal
rights with respect thereto in accordance with the NDBCA (the “Dissenting
Shares”), will not be converted into the right to receive the Merger Shares, and
holders of such shares of Company Common Stock will be entitled, in lieu
thereof, to receive payment of the appraised value of such shares of Company
Common Stock in accordance with the provisions of the NDBCA unless and until
such holders fail to perfect or effectively withdraw or lose their rights to
appraisal and payment under the NDBCA.  If, after the Effective Time, any such
holder fails to perfect or effectively withdraws or loses such right, such
shares of Company Common Stock will thereupon be treated as if they had been
converted at the Effective Time into the right to receive the Merger Shares,
without any interest thereon.  The Company will give CHYU prompt notice of any
demands received by the Company for appraisal of shares of Company Common
Stock.  Prior to the Effective Time, the Company will not, except with the prior
written consent of CHYU make any payment with respect to, or settle or offer to
settle, any such demands.
 
2.9 Restriction on Transfer.  The Merger Shares, and the shares of CHYU Common
Stock into which the Merger Shares may be converted (collectively, the Merger
Securities”) may not be sold, transferred, or otherwise disposed of without
registration under the Act or an exemption therefrom, and that in the absence of
an effective registration statement covering the Merger Securities or any
available exemption from registration under the Act, the Merger Securities must
be held indefinitely.  The Company Shareholders are aware that the Merger
Securities may not be sold pursuant to Rule 144 promulgated under the Act unless
all of the conditions of that Rule are met.  Among the conditions for use of
Rule 144 may be the availability of current information to the public about
CHYU.
 
2.10 Restrictive Legend.  All certificates representing the Merger Securities
shall contain the following legend, or one substantially similar thereto:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND
MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THESE SECURITIES UNDER THE SECURITIES ACT OF 1933 OR
AN OPINION OF THE COMPANY’S COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER SAID
ACT.”


2.11 Closing.  The closing of the transactions contemplated by this Agreement
and the Collateral Documents (the “Closing”) shall take place at the offices of
CHYU, or at such other location as the parties may agree on such date which is
no later than five (5) business days following completion of the actions
described in ARTICLES VII and VIII below, or on such other date as shall be
mutually agreed upon by the parties hereto (the actual time and date of closing
being hereinafter referred to as the “Closing Date”).


 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to CHYU that the statements contained in
this ARTICLE III are correct and complete as of the date of this Agreement and,
except as provided in Section 7.1, will be correct and complete in all material
respects as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this ARTICLE
III, except in the case of representations and warranties stated to be made as
of the date of this Agreement or as of another date and except for changes
contemplated or permitted by this Agreement).
 
3.1 Organization and Qualification.  The Company and each of its Subsidiaries,
collectively referred to herein as the Company, is a corporation duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization.  The Company has all requisite power and authority
to own, lease and use its assets as they are currently owned, leased and used
and to conduct its business as it is currently conducted.  The Company is duly
qualified or licensed to do business in and is in good standing in each
jurisdiction in which the character of the properties owned, leased or used by
it or the nature of the activities conducted by it make such qualification
necessary, except any such jurisdiction where the failure to be so qualified or
licensed would not have a Material Adverse Effect on the Company or a material
adverse effect on the validity, binding effect or enforceability of this
Agreement or the Collateral Documents or the ability of the Company to perform
its obligations under this Agreement or any of the Collateral Documents.
 
 
8

--------------------------------------------------------------------------------

 
 
3.2 Capitalization.
 
(a) The authorized, issued and outstanding capital stock and other ownership
interests of the Company consists of 10,003 shares of common stock (10,000 of
which are designated as equity securities and 3 of which are designated as
voting securities), of which 10,000 shares (the equity securities) were
outstanding as of the date hereof.  All of the outstanding Company capital stock
has been duly authorized and are validly issued, fully paid and nonassessable.
 
(b) Listed in Item 3.2(b) to the disclosure schedule delivered by the Company to
CHYU (the “Company Disclosure Schedule”) are all outstanding or authorized
options, warrants, purchase rights, preemptive rights or other contracts or
commitments that could require the Company to issue, sell, or otherwise cause to
become outstanding any of its capital stock or other ownership interests
(collectively “Options”).
 
(c) All of the issued and outstanding shares of Company Common Stock have been
duly authorized and are validly issued and outstanding, fully paid and
nonassessable and have been issued in compliance with applicable securities laws
and other applicable Legal Requirements or transfer restrictions under
applicable securities laws.
 
3.3 Authority and Validity.  The Company has all requisite corporate power to
execute and deliver, to perform its obligations under, and to consummate the
transactions contemplated by, this Agreement (subject to the approval of the
Company Shareholders as contemplated by Section 5.5 and to receipt of any
consents, approvals, authorizations or other matters referred to in
Section 5.2).  The execution and delivery by the Company of, the performance by
the Company of its obligations under, and the consummation by the Company of the
transactions contemplated by, this Agreement have been duly authorized by all
requisite action of the Company (subject to the approval of the Company
Shareholders as contemplated by Section 5.5).  This Agreement has been duly
executed and delivered by the Company and (assuming due execution and delivery
by the CHYU Parties and approval by the Company Shareholders) is the legal,
valid, and binding obligation of the Company, enforceable against it in
accordance with its terms, except that such enforcement may be subject to (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and (ii)
general equitable principles.  Upon the execution and delivery of the Collateral
Documents by each Person (other than the CHYU Parties) that is required by this
Agreement to execute, or that does execute, this Agreement or any of the
Collateral Documents, and assuming due execution and delivery thereof by the
CHYU Parties, the Collateral Documents will be the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except that such enforcement may be subject to (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and (ii)
general equitable principles.
 
3.4 No Breach or Violation.  Subject to obtaining the consents, approvals,
authorizations, and orders of and making the registrations or filings with or
giving notices to Regulatory Authorities and Persons identified herein, the
execution, delivery and performance by the Company of this Agreement and the
Collateral Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby in accordance with the terms and
conditions hereof and thereof, do not and will not conflict with, constitute a
violation or breach of, constitute a default or give rise to any right of
termination or acceleration of any right or obligation of the Company under, or
result in the creation or imposition of any Encumbrance upon the Company, the
Company Assets, the Company Business or the Company Common Stock by reason of
the terms of (i) the articles of incorporation, by-laws or other charter or
organizational document of the Company or any Subsidiary of the Company, (ii)
any material contract, agreement, lease, indenture or other instrument to which
the Company is a party or by or to which the Company, or the Assets may be bound
or subject and a violation of which would result in a Material Adverse Effect on
the Company, (iii) any order, judgment, injunction, award or decree of any
arbitrator or Regulatory Authority or any statute, law, rule or regulation
applicable to the Company or (iv) any Permit of the Company, which in the case
of (ii), (iii) or (iv) above would have a Material Adverse Effect on the Company
or a material adverse effect on the validity, binding effect or enforceability
of this Agreement or the Collateral Documents or the ability of the Company to
perform its obligations under this Agreement or any of the Collateral Documents.
 
3.5 Consents and Approvals.  Except for requirements described in Item 3.5 of
the Company Disclosure Schedule, no consent, approval, authorization or order
of, registration or filing with, or notice to, any Regulatory Authority or any
other Person is necessary to be obtained, made or given by the Company in
connection with the execution, delivery and performance by the Company of this
Agreement or any Collateral Document or for the consummation by the Company of
the transactions contemplated hereby or thereby, except to the extent the
failure to obtain any such consent, approval, authorization or order or to make
any such registration or filing would not have a Material Adverse Effect on the
Company or a material adverse effect on the validity, binding effect or
enforceability of this Agreement or the Collateral Documents or the ability of
the Company to perform its obligations under this Agreement or any of the
Collateral Documents.
 
3.6 Intellectual Property.  The Company has good title to or the right to use
all material company intellectual property rights and all material inventions,
processes, designs, formulae, trade secrets and know-how necessary for the
operation of the Company Business without the payment of any royalty or similar
payment.  Item 3.6 of the Company Disclosure Schedule lists all patents, trade
names, trademarks and service marks, all patent, trademark and service mark
registrations or applications, presently owned, possessed, used or held by the
Company and all copyrights and copyright applications and registrations,
relating to the business of the Company, all of which are collectively referred
to as the “Proprietary Rights”.  Item 3.6 of the Company Disclosure Schedule
also lists all licenses, if any granted by or to the Company.  Except as set
forth in Item 3.6 of the Company Disclosure Schedule, the Company has not
granted to any person, firm or corporation, any right, license or privilege in
any of the Proprietary Rights or the know-how used in the business of the
Company nor have such Proprietary Rights or know-how been revealed to any
persons other that its employees, customers and consultants.  No Proprietary
Rights or applications or grants of licenses set forth in Item 3.6 of the
Company Disclosure Schedule are subject to any pending or threatened challenge.
 
 
9

--------------------------------------------------------------------------------

 
 
3.7 Compliance with Legal Requirements.  The Company has operated the Company
Business in compliance with all Legal Requirements applicable to the Company
except to the extent the failure to operate in compliance with all material
Legal Requirements would not have a Material Adverse Effect on the Company or
Material Adverse Effect on the validity, binding effect or enforceability of
this Agreement or the Collateral Documents.
 
3.8 Financial Statements.  At the earliest possible time prior to the Closing
Date, the Company shall deliver to CHYU (a) the audited balance sheets of the
Company as of December 31, 2009 and 2010 and the related audited statements of
income, statements of cash flows and changes in stockholders’ equity for the
years then ended, and the notes relating thereto (the “Company Audited Financial
Statements”), (b) the unaudited balance sheets of the Company as at a date no
more than forty-five (45) days prior to the Closing Date (the “Company Balance
Sheet Date”), and the related unaudited statements of income, statements of cash
flows and changes in stockholders’ equity for the periods then ended, and the
notes relating thereto, and (c)   any other financial statements deemed
necessary by CHYU or its advisors in order to comply with requirements of the
Exchange Act (collectively, the “Company Financial Statements”).  All of the
Company Financial Statements to be delivered pursuant hereto will have been
prepared in accordance with United States generally accepted accounting
principles applied on a basis consistent throughout all period presented and
will be complete and accurate and present fairly the financial position of the
Company and the results of its operations and changes in its financial positions
as of the dates and for the periods indicated as being covered thereby.
 
3.9 Litigation.  Except as set forth in Item 3.9 of the Company Disclosure
Schedule, there are no outstanding judgments or orders against or otherwise
affecting or related to the Company, the Company Business or the Company Assets
and there is no action, suit, complaint, proceeding or investigation, judicial,
administrative or otherwise, that is pending or, to the Company’s knowledge,
threatened that, if adversely determined, would have a Material Adverse Effect
on the Company or a material adverse effect on the validity, binding effect or
enforceability of this Agreement or the Collateral Documents.
 
3.10 Taxes.  The Company has duly and timely filed in proper form all Tax
Returns for all Taxes required to be filed with the appropriate Regulatory
Authority, and has paid all Taxes required to be paid in respect thereof except
where such failure would not have a Material Adverse Effect on the Company.
 
3.11 Books and Records.  The books and records of the Company accurately and
fairly represent the Company Business and its results of operations in all
material respects.  All accounts receivable and inventory of the Company
Business are reflected properly on such books and records in all material
respects.
 
3.12 Brokers or Finders. Except as set forth in Item 3.12 of the Company
Disclosure Schedule, all negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by the Company or any of
its Affiliates in connection with the transactions contemplated by this
Agreement, and neither the Company, nor any of its Affiliates has incurred any
obligation to pay any brokerage or finder’s fee or other commission in
connection with the transaction contemplated by this Agreement.
 
3.13 Proxies.  Company management holds, or prior to the Closing will hold,
irrevocable proxies from the Company Shareholders adequate to ensure Company
Shareholder approval of the Merger as required by applicable
law.  Notwithstanding the foregoing, in the event Company Shareholder approval
is obtained by unanimous written consent, then proxies shall not be required.
 
3.14 No Undisclosed Liabilities.  Except as set forth in Item 3.14 of the
Company Disclosure Schedule, the Company is not subject to any material
liability (including, to Company’s knowledge, unasserted claims), absolute or
contingent, which is not shown or which is in excess of amounts shown or
reserved for in the balance sheet included in the Company Audited Financial
Statements, other than liabilities of the same nature as those set forth in the
Company Financial Statements and reasonably incurred in the ordinary course of
its business after the Company Balance Sheet Date.
 
3.15 Absence of Certain Changes. Except as set forth in Item 3.15 of the Company
Disclosure Schedule hereto since the Company Balance Sheet Date, the Company has
not: (a) suffered any material adverse change in its financial condition,
assets, liabilities or business; (b) except in the ordinary course of business,
contracted for or paid any capital expenditures; (c) incurred any indebtedness
or borrowed money, issued or sold any debt or equity securities, declared any
dividends or discharged or incurred any liabilities or obligations except in the
ordinary course of business as heretofore conducted; (d) mortgaged, pledged or
subjected the Company to any lien, lease, security interest or other charge or
encumbrance any of its properties or assets; (e) paid any material amount on any
indebtedness prior to the due date, forgiven or cancelled any material amount on
any indebtedness prior to the due date, forgiven or cancelled any material debts
or claims or released or waived any material rights or claims; (f) suffered any
damage or destruction to or loss of any assets (whether or not covered by
insurance); (g) except in the ordinary course of business, acquired or disposed
of any assets or incurred any liabilities or obligations; (h) made any payments
to its affiliates or associates or loaned any money to any person or entity; (i)
formed or acquired or disposed of any interest in any corporation, partnership,
limited liability company, joint venture or other entity; (j) except in the
ordinary course of business, entered into any employment, compensation,
consulting or collective bargaining agreement or any other agreement of any kind
or nature with any person or group, or modified or amended in any respect the
terms of any such existing agreement; (k) entered into any other commitment or
transaction or experience any other event that relates to or affect in any way
this Agreement or to the transactions contemplated hereby, or that has affected,
or may adversely affect the Company’s business, operations, assets, liabilities
or financial condition; or (1) amended its certificate of incorporation or
By-laws, except as otherwise contemplated herein.
 
 
10

--------------------------------------------------------------------------------

 
 
3.16 Contracts.  Item 3.16 of the Company Disclosure Schedule is a true and
complete list of all material contracts, agreements, leases, commitments or
other understandings or arrangements, written or oral, express or implied, to
which the Company is a party or by which it or any of its property is bound (the
“Contracts”). Except as set forth in Item 3.16 of the Company Disclosure
Schedule, the Company has complied with and performed, in all material respects,
all of its obligations required to be performed under and is not in default with
respect to any of the Contracts, as of the date hereof, nor has any event
occurred which has not been cured which, with or without the giving of notice,
lapse of time, or both, would constitute a default in any respect thereunder. To
the best knowledge of the Company, no other party has failed to comply with or
perform, in all material respects, any of its obligations required to be
performed under or is in material default with respect to any such Contracts, as
of the date hereof, nor has any event occurred which, with or without the giving
of notice, lapse of time or both, would constitute a material default in any
respect by such party thereunder. Except as set forth in Item 3.16 of the
Company Disclosure Schedule, the Company knows of no and has no reason to
believe that there are any facts or circumstances which would make a material
default by any party to any contract or obligation likely to occur subsequent to
the date hereof.
 
3.17 Permits and Licenses. The Company has all certificates of occupancy,
rights, permits, certificates, licenses, franchises, approvals and other
authorizations as are reasonably necessary to conduct its business and to own,
lease, use, operate and occupy its assets, at the places and in the manner now
conducted and operated, except those the absence of which would not materially
adversely affect its business. The Company has not received any written or oral
notice or claim pertaining to the failure to obtain any material permit,
certificate, license, approval or other authorization required by any federal,
state or local agency or other regulatory body, the failure of which to obtain
would materially and adversely affect its business.
 
3.18 Assets Necessary to Business. The Company owns or leases all properties and
assets, real, personal, and mixed, tangible and intangible, and is a party to
all licenses, permits and other agreements necessary to permit it to carry on
its business as presently conducted.  Item 3.18 of the Company Disclosure
Schedule lists all of the material properties and assets of the Company and all
material contracts to which it is a party or by which it is bound.  Prior to
Closing, the Company will make all records available to CHYU with respect to all
such material contracts.
 
3.19 Labor Agreements and Labor Relations. The Company has no collective
bargaining or union contracts or agreements.  The Company is in compliance with
all applicable laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, and is not engaged in any unfair
labor practices; to the Company’s knowledge, there are no charges of
discrimination or unfair labor practice charges or complaints against the
Company pending or threatened before any governmental or regulatory agency or
authority; and, there is no labor strike, dispute, slowdown or stoppage actually
pending or threatened against or affecting the Company.
 
3.20 Employment Arrangements. Except as set forth in Item 3.20 of the Company
Disclosure Schedule hereto, the Company has no employment or consulting
agreements or arrangements, written or oral, which are not terminable at the
will of the Company, or any pension, profit-sharing, option, other incentive
plan, or any other type of employment benefit plan as defined in ERISA or
otherwise, or any obligation to or customary arrangement with employees for
bonuses, incentive compensation, vacations, severance pay, insurance or other
benefits. No employee of the Company is in violation of any employment agreement
or restrictive covenant.


3.21 Affiliate Transactions.  Except as set forth in Item 3.21 of the Company
Disclosure Schedule, no officer, director or employee of the Company (or any of
the relatives or affiliates of any of the aforementioned persons) is a party to
any agreement, contract, commitment or transaction with the Company or affecting
the business of the Company, or has any interest in any property, whether real,
personal or mixed, or tangible or intangible, used in or necessary to the
Company which will subject the Company to any liability or obligation from and
after the Effective Time.


3.22 Restrictive Agreements.  There is no agreement (non-compete or otherwise),
commitment, judgment, injunction, order or decree to which the Company is a
party or otherwise binding upon the Company which would have a material adverse
effect on the Company’s business.  Except as set forth in Item 3.22 of the
Company Disclosure Schedule, the Company has not entered into any agreement
under which the Company is restricted from selling, licensing or otherwise
distributing any of its products to or providing services to, customers or
potential customers or any class of customers, in any geographic areas, during
any period of time or in any segment of the market.
 
3.23 Disclosure.  No representation or warranty of the Company in this Agreement
or in the Collateral Documents and no statement in any certificate furnished or
to be furnished by the Company pursuant to this Agreement contained, contains or
will contain on the date such agreement or certificate was or is delivered, or
on the Closing Date, any untrue statement of a material fact, or omitted, omits
or will omit on such date to state any material fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE CHYU PARTIES
 
Each of the CHYU Parties, jointly and severally, represent and warrant to the
Company that the statements contained in this ARTICLE IV are correct and
complete as of the date of this Agreement and, except as provided in Section
8.1, will be correct and complete in all material respects as of the Closing
Date (as though made then and as though the Closing Date were substituted for
the date of this Agreement throughout this ARTICLE IV, except in the case of
representations and warranties stated to be made as of the date of this
Agreement or as of another date and except for changes contemplated or permitted
by the Agreement).
 
4.1 Organization and Qualification.  Each of CHYU and Merger Sub is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware.  Each of CHYU and Merger Sub has all requisite power and authority
to own, lease and use its assets as they are currently owned, leased and used
and to conduct its business as it is currently conducted.  Both CHYU and Merger
Sub are duly qualified or licensed to do business in and are each in good
standing in each jurisdiction in which the character of the properties owned,
leased or used by it or the nature of the activities conducted by it makes such
qualification necessary, except any such jurisdiction where the failure to be so
qualified or licensed and in good standing would not have a Material Adverse
Effect on CHYU or a Material Adverse Effect on the validity, binding effect or
enforceability of this Agreement or the Collateral Documents or the ability of
the Company or any of the CHYU Parties to perform their obligations under this
Agreement or any of the Collateral Documents.
 
4.2 Capitalization.
 
(a) As of the date hereof, the authorized capital stock of CHYU consists of
500,000,000 shares of common stock, $0.001 par value, of which there are
159,031,461 shares outstanding, and 2,000,000 shares of preferred stock, $0.001
par value, of which 500,000 shares have been designated CHYU Series A
Convertible Preferred Stock, of which there are no shares outstanding.  The
shares of CHYU Series B Convertible Preferred Stock included in the Merger
Shares, when issued in accordance with this Agreement, will have been duly
authorized, validly issued and outstanding and will be fully paid and
nonassessable.
 
(b) As of the date hereof, the authorized capital stock of Merger Sub consists
of 100 shares of common stock no par value of which there are 100 shares
outstanding.  Each outstanding share of Merger Sub is duly authorized, validly
issued and outstanding and will be fully paid and nonassessable and is owned by
CHYU.
 
(c) Listed in Item 4.2(c) to the disclosure schedule delivered by CHYU to the
Company (the “CHYU Disclosure Schedule”) are all outstanding or authorized
options, warrants, purchase rights, preemptive rights or other contracts or
commitments that could require CHYU or any of its Subsidiaries to issue, sell,
or otherwise cause to become outstanding any of its capital stock or other
ownership interests.
 
(d) All of the issued and outstanding shares of CHYU Common Stock, and all
outstanding ownership interests of each of CHYU’s Subsidiaries have been duly
authorized and are validly issued and outstanding, fully paid and nonassessable
(with respect to Subsidiaries that are corporations) and have been issued in
compliance with applicable securities laws and other applicable Legal
Requirements.
 
4.3 Authority and Validity.  Each CHYU Party has all requisite power to execute
and deliver, to perform its obligations under, and to consummate the
transactions contemplated by, this Agreement and the Collateral Documents.  The
execution and delivery by each CHYU Party of, the performance by each CHYU Party
of its respective obligations under, and the consummation by the CHYU Parties of
the transactions contemplated by, this Agreement and the Collateral Documents
have been duly authorized by all requisite action of each CHYU Party.  This
Agreement has been duly executed and delivered by each of the CHYU Parties and
(assuming due execution and delivery by the Company) is the legal, valid and
binding obligation of each CHYU Party, enforceable against each of them in
accordance with its terms except that such enforcement may be subject to (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and (ii)
general equitable principles.  Upon the execution and delivery by each of the
CHYU Parties of the Collateral Documents to which each of them is a party, and
assuming due execution and delivery thereof by the other parties thereto, the
Collateral Documents will be the legal, valid and binding obligations of each
such Person, as the case may be, enforceable against each of them in accordance
with their respective terms except that such enforcement may be subject to (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and (ii)
general equitable principles.
 
 
12

--------------------------------------------------------------------------------

 
 
4.4 No Breach or Violation.  Subject to obtaining the consents, approvals,
authorizations, and orders of and making the registrations or filings with or
giving notices to Regulatory Authorities and Persons identified herein, the
execution, delivery and performance by the CHYU Parties of this Agreement and
the Collateral Documents to which each is a party and the consummation of the
transactions contemplated hereby and thereby in accordance with the terms and
conditions hereof and thereof, do not and will not conflict with, constitute a
violation or breach of, constitute a default or give rise to any right of
termination or acceleration of any right or obligation of any CHYU Party under,
or result in the creation or imposition of any Encumbrance upon the property of
CHYU or Merger Sub by reason of the terms of (i) the articles of incorporation,
by-laws or other charter or organizational document of any CHYU Party, (ii) any
contract, agreement, lease, indenture or other instrument to which any CHYU
Party is a party or by or to which any CHYU Party or their property may be bound
or subject and a violation of which would result in a Material Adverse Effect on
CHYU taken as a whole, (iii) any order, judgment, injunction, award or decree of
any arbitrator or Regulatory Authority or any statute, law, rule or regulation
applicable to any CHYU Party or (iv) any Permit of CHYU or Merger Sub, which in
the case of (ii), (iii) or (iv) above would have a Material Adverse Effect on
CHYU or a material adverse effect on the validity, binding effect or
enforceability of this Agreement or the Collateral Documents or the ability of
any CHYU Party to perform its obligations hereunder or thereunder.
 
4.5 Consents and Approvals.  Except for requirements under applicable United
States or state securities laws, no consent, approval, authorization or order
of, registration or filing with, or notice to, any Regulatory Authority or any
other Person is necessary to be obtained, made or given by any CHYU Party in
connection with the execution, delivery and performance by them of this
Agreement or any Collateral Documents or for the consummation by them of the
transactions contemplated hereby or thereby, except to the extent the failure to
obtain such consent, approval, authorization or order or to make such
registration or filings or to give such notice would not have a Material Adverse
Effect on CHYU or a material adverse effect on the validity, binding effect or
enforceability of this Agreement or the Collateral Documents or the ability of
the Company or any of the CHYU Parties to perform its obligations under this
Agreement or any of the Collateral Documents.
 
4.6 Compliance with Legal Requirements.  CHYU and its Subsidiaries have operated
the CHYU Business in compliance with all material Legal Requirements including,
without limitation, the Exchange Act and the Securities Act applicable to CHYU
and its Subsidiaries, except to the extent the failure to operate in compliance
with all material Legal Requirements, would not have a Material Adverse Effect
on CHYU or a Material Adverse Effect on the validity, binding effect or
enforceability of this Agreement or the Collateral Documents.
 
4.7 Litigation. There are no outstanding judgments or orders against or
otherwise affecting or related to CHYU, any of its Subsidiaries, or their
business or assets; and there is no action, suit, complaint, proceeding or
investigation, judicial, administrative or otherwise, that is pending or, to the
best knowledge of any CHYU Party, threatened that, if adversely determined,
would have a Material Adverse Effect on CHYU or a material adverse effect on the
validity, binding effect or enforceability of this Agreement or the Collateral
Documents.
 
4.8 Ordinary Course.  Since the date of the balance sheet included in the most
recent CHYU Securities Filings filed through the date hereof (the “CHYU Balance
Sheet”), there has not been any occurrence, event, incident, action, failure to
act or transaction involving CHYU or any of its Subsidiaries which is reasonably
likely, individually or in the aggregate, to have a Material Adverse Effect on
CHYU.
 
4.9 Assets and Liabilities.  As of the date of this Agreement, neither CHYU nor
any of its Subsidiaries has any Assets or Liability, except for the (i) Assets
and Liabilities disclosed in the CHYU Balance Sheet or disclosed in Item 4.9 to
the CHYU Disclosure Schedule and (ii) Liabilities incurred in connection with
this Agreement.
 
4.10 Taxes.  Except as disclosed in Item 4.10 of the CHYU Disclosure Schedule,
CHYU has, and each of its Subsidiaries has, duly and timely filed in proper form
all Tax Returns for all Taxes required to be filed with the appropriate
Governmental Authority, except where such failure to file would not have a
Material Adverse Effect on CHYU.
 
 
13

--------------------------------------------------------------------------------

 
 
4.11 Books and Records.  The books and records of CHYU and its Subsidiaries
accurately and fairly represent the CHYU Business and its results of operations
in all material respects.  All accounts receivable and inventory of the CHYU
Business are reflected properly on such books and records in all material
respects.
 
4.12 Financial and Other Information.
 
(a) The historical financial statements (including the notes thereto) contained
(or incorporated by reference) in the CHYU Securities Filings have been prepared
in accordance with GAAP applied on a consistent basis throughout the periods
covered thereby (except as may be indicated in the notes thereto), and present
fairly the financial condition of CHYU and its results of operations as of the
dates and for the periods indicated, subject in the case of the unaudited
financial statements only to normal year-end adjustments (none of which will be
material in amount) and the omission of footnotes.
 
(b) To the knowledge of current management, the CHYU Securities Filings did not,
as of their filing dates, contain (directly or by incorporation by reference)
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (or
incorporated therein by reference), in light of the circumstances under which
they were or will be made, not misleading.
 
4.13 Brokers or Finders.   No broker or finder has acted directly or indirectly
for CHYU, any CHYU Party or any of their Affiliates in connection with the
transactions contemplated by this Agreement, and neither CHYU, any CHYU Party
nor any of their Affiliates has incurred any obligation to pay any brokerage or
finder’s fee or other commission in connection with the transaction contemplated
by this Agreement.  The Company shall have no liability regarding any broker or
finder engaged by CHYU.
 
4.14 No Undisclosed Liabilities.  Except as set forth in Item 4.14 of the CHYU
Disclosure Schedule, CHYU is not subject to any material liability (including,
to CHYU’s knowledge, unasserted claims), absolute or contingent, which is not
shown or which is in excess of amounts shown or reserved for in the CHYU Balance
Sheet, other than liabilities of the same nature as those set forth in the
financial statements included in the most recent CHYU Securities Filings filed
through the date hereof and reasonably incurred in the ordinary course of its
business after the balance sheet date included in the most recent CHYU
Securities Filings though the date hereof (the “CHYU Balance Sheet Date”).
 
4.15 Absence of Certain Changes. Except as set forth in Item 4.15 of the CHYU
Disclosure Schedule hereto since the Balance Sheet Date, CHYU has not: (a)
suffered any material adverse change in its financial condition, assets,
liabilities or business; (b) except in the ordinary course of business,
contracted for or paid any capital expenditures; (c) incurred any indebtedness
or borrowed money, issued or sold any debt or equity securities, declared any
dividends or discharged or incurred any liabilities or obligations except in the
ordinary course of business as heretofore conducted; (d) mortgaged, pledged or
subjected CHYU to any lien, lease, security interest or other charge or
encumbrance any of its properties or assets; (e) paid any material amount on any
indebtedness prior to the due date, forgiven or cancelled any material amount on
any indebtedness prior to the due date, forgiven or cancelled any material debts
or claims or released or waived any material rights or claims; (f) suffered any
damage or destruction to or loss of any assets (whether or not covered by
insurance); (g) except in the ordinary course of business, acquired or disposed
of any assets or incurred any liabilities or obligations; (h) made any payments
to its affiliates or associates or loaned any money to any person or entity; (i)
formed or acquired or disposed of any interest in any corporation, partnership,
limited liability company, joint venture or other entity; (j) except in the
ordinary course of business, entered into any employment, compensation,
consulting or collective bargaining agreement or any other agreement of any kind
or nature with any person or group, or modified or amended in any respect the
terms of any such existing agreement; (k) entered into any other commitment or
transaction or experience any other event that relates to or affect in any way
this Agreement or to the transactions contemplated hereby, or that has affected,
or may adversely affect CHYU’s business, operations, assets, liabilities or
financial condition; or (1) amended its certificate of incorporation or By-laws,
except as otherwise contemplated herein.
 
4.16 Contracts.  Item 4.16 of the CHYU Disclosure Schedule is a true and
complete list of all material contracts, agreements, leases, commitments or
other understandings or arrangements, written or oral, express or implied, to
which CHYU is a party or by which it or any of its property is bound (the
“Contracts”). Except as set forth as Item 4.16 of the CHYU Disclosure Schedule,
CHYU has complied with and performed, in all material respects, all of its
obligations required to be performed under and is not in default with respect to
any of the Contracts, as of the date hereof, nor has any event occurred which
has not been cured which, with or without the giving of notice, lapse of time,
or both, would constitute a default in any respect thereunder. To the best
knowledge of CHYU, no other party has failed to comply with or perform, in all
material respects, any of its obligations required to be performed under or is
in material default with respect to any such Contracts, as of the date hereof,
nor has any event occurred which, with or without the giving of notice, lapse of
time or both, would constitute a material default in any respect by such party
thereunder. Except as set forth in Item 4.16 of the CHYU Disclosure Schedule,
CHYU knows of no and has no reason to believe that there are any facts or
circumstances which would make a material default by any party to any contract
or obligation likely to occur subsequent to the date hereof.
 
 
14

--------------------------------------------------------------------------------

 
 
4.17 Labor Agreements and Labor Relations. CHYU has no collective bargaining or
union contracts or agreements.  CHYU is in compliance with all applicable laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours, and is not engaged in any unfair labor
practices; to CHYU’s knowledge, there are no charges of discrimination or unfair
labor practice charges or complaints against CHYU pending or threatened before
any governmental or regulatory agency or authority; and, there is no labor
strike, dispute, slowdown or stoppage actually pending or threatened against or
affecting CHYU.
 
4.18 Employment Arrangements. Except as set forth in Item 4.18 of the CHYU
Disclosure Schedule hereto, CHYU has no employment or consulting agreements or
arrangements, written or oral, which are not terminable at the will of CHYU, or
any pension, profit-sharing, option, other incentive plan, or any other type of
employment benefit plan as defined in ERISA or otherwise, or any obligation to
or customary arrangement with employees for bonuses, incentive compensation,
vacations, severance pay, insurance or other benefits. No employee of CHYU is in
violation of any employment agreement or restrictive covenant.


4.19 Affiliate Transactions.  Except as set forth in Item 4.19 of the CHYU
Disclosure Schedule, no officer, director or employee of CHYU (or any of the
relatives or affiliates of any of the aforementioned persons) is a party to any
agreement, contract, commitment or transaction with CHYU or affecting the
business of CHYU, or has any interest in any property, whether real, personal or
mixed, or tangible or intangible, used in or necessary to CHYU which will
subject CHYU to any liability or obligation from and after the Effective Time.


4.20 Restrictive Agreements.  There is no agreement (non-compete or otherwise),
commitment, judgment, injunction, order or decree to which CHYU is a party or
otherwise binding upon CHYU which would have a material adverse effect on the
Company’s business.  Except as set forth in Item 4.20 of the CHYU Disclosure
Schedule, CHYU has not entered into any agreement under which CHYU is restricted
from selling, licensing or otherwise distributing any of its products to or
providing services to, customers or potential customers or any class of
customers, in any geographic areas, during any period of time or in any segment
of the market.
 
4.21 Disclosure.  No representation or warranty of CHYU in this Agreement or in
the Collateral Documents and no statement in any certificate furnished or to be
furnished by CHYU pursuant to this Agreement contained, contains or will contain
on the date such agreement or certificate was or is delivered, or on the Closing
Date, any untrue statement of a material fact, or omitted, omits or will omit on
such date to state any material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading.
 
4.22 Filings.  To the knowledge of current management, CHYU has made all of the
filings required by the Securities Act of 1933, as amended, and the Exchange Act
of 1934, as amended, required to be made and no such filing contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements made, not misleading.
 
ARTICLE V
 
COVENANTS OF THE COMPANY
 
Between the date of this Agreement and the Closing Date:
 
5.1 Additional Information.  The Company shall provide to CHYU and its
Representatives such financial, operating and other documents, data and
information relating to the Company, the Company Business and the Company Assets
and Liabilities of the Company, as CHYU or its Representatives may reasonably
request.  In addition, the Company shall take all action necessary to enable
CHYU and its Representatives to review, inspect and audit the Company Assets,
the Company Business and Liabilities of the Company and discuss them with the
Company’s officers, employees, independent accountants, customers, licensees,
and counsel.  Notwithstanding any investigation that CHYU may conduct of the
Company, the Company Business, the Company Assets and the Liabilities of the
Company, the CHYU Parties may fully rely on the Company’s warranties, covenants
and indemnities set forth in this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
5.2 Consents and Approvals. As soon as practicable after execution of this
Agreement, the Company shall use commercially reasonable efforts to obtain any
necessary consent, approval, authorization or order of, make any registration or
filing with or give any notice to, any Regulatory Authority or Person as is
required to be obtained, made or given by the Company to consummate the
transactions contemplated by this Agreement and the Collateral Documents.
 
5.3 No Solicitations.  From and after the date of this Agreement until the
Effective Time or termination of this Agreement pursuant to ARTICLE X, the
Company will not, nor will it permit any of its officers, directors or agents
acting on its behalf to: (a) take any action to solicit, initiate, encourage or
assist the submission of any proposal, negotiation or offer from any person or
entity other than CHYU, and other person(s) or entities for purposes of
soliciting their participation as investors or co-investors with the Company,
relating to the acquisition, sale or transfer of any of the capital stock of the
Company or any material part of the assets of the Company; (b) offer to sell or
transfer any of the capital stock of the Company or any material part of the
assets of the Company to any person other than CHYU and/or other person(s) or
entities who participate as investors or co-investors with CHYU; or (c) disclose
financial or other information relating to the Company other than in the
ordinary course of business to any person or entity other than CHYU, CHYU’s
agents and representatives, and other person(s) or entities for purposes of
soliciting their participation as investors or co-investors with CHYU, except
with the written consent of CHYU.  The Company acknowledges and agrees that the
legal remedies available to CHYU in the event the Company violates any of the
foregoing covenants would be inadequate and that CHYU shall be entitled to
specific performance, injunctive relief and other equitable remedies in the
event of any such violation.  The Company will immediately notify CHYU regarding
any contact between the Company, any of its directors, officers, employees,
agents or representatives and any other person regarding any offer, proposal or
inquiry during this exclusivity period.  
 
5.4 Notification of Adverse Change.  The Company shall promptly notify CHYU of
any material adverse change in the condition (financial or otherwise) of the
Company.
 
5.5 Approval of the Company Shareholders.  Promptly after the date hereof, the
Company will take all action necessary in accordance with its articles of
incorporation and by-laws, and in accordance with federal and state securities
laws, to obtain approval by unanimous written consent of this Agreement and
approval of the Merger.
 
5.6 Notification of Certain Matters.  The Company shall promptly notify CHYU of
any fact, event, circumstance or action known to it that is reasonably likely to
cause the Company to be unable to perform any of its covenants contained herein
or any condition precedent in ARTICLE VII not to be satisfied, or that, if known
on the date of this Agreement, would have been required to be disclosed to CHYU
pursuant to this Agreement or the existence or occurrence of which would cause
any of the Company’s representations or warranties under this Agreement not to
be correct and/or complete.  The Company shall give prompt written notice to
CHYU of any adverse development causing a breach of any of the representations
and warranties in ARTICLE III as of the date made.  In the event that the
Company Disclosure Schedule is not delivered contemporaneously with the
execution of this Agreement, it shall be delivered as soon as practicable
following the date hereof.
 
5.7 Company Disclosure Schedule.  The Company shall, from time to time prior to
Closing, supplement the Company Disclosure Statement with additional information
that, if existing or known to it on the date of delivery to the CHYU Parties,
would have been required to be included therein.  For purposes of determining
the satisfaction of any of the conditions to the obligations of the CHYU Parties
in ARTICLE VII, the Company Disclosure Statement shall be deemed to include only
(a) the information contained therein on the date of this Agreement and (b)
information added to the Company Disclosure Statement by written supplements
delivered prior to Closing by the Company that (i) are accepted in writing by
CHYU, or (ii) reflect actions taken or events occurring after the date hereof
prior to Closing.
 
5.8 State Statutes.  The Company and its Board of Directors shall, if any state
takeover statute or similar law is or becomes applicable to the Merger, this
Agreement or any of the transactions contemplated by this Agreement, use all
reasonable efforts to ensure that the Merger and the other transactions
contemplated by this Agreement may be consummated as promptly as practicable on
the terms contemplated by this Agreement and otherwise to minimize the effect of
such statute or regulation on the Merger, this Agreement and the transactions
contemplated hereby.
 
5.9 Conduct of Business.  Prior to the Closing Date, the Company shall conduct
its business in the normal course, and shall not sell, pledge, or assign any
assets, without the prior written approval of CHYU, except in the regular course
of business.  Except as otherwise provided herein, the Company shall not amend
its Articles of Incorporation or Bylaws; declare dividends, redeem or sell stock
or other securities; incur additional or newly-funded liabilities; acquire or
dispose of fixed assets; change employment terms; except in the ordinary course
of business, enter into any material or long-term contract; guarantee
obligations of any third party; settle or discharge any balance sheet receivable
for less than its stated amount or pay more on any liability than its stated
amount; or enter into any other transaction other than in the regular course of
business.
 
 
16

--------------------------------------------------------------------------------

 
 
5.10 Indemnification; Directors and Officers Insurance.
 
(a) Prior to the Effective Time, and unless other arrangements are made to the
satisfaction of CHYU in its sole discretion, the Company shall obtain a six (6)
year “tail policy” for all past and present directors and officers of CHYU (the
“Tail Policy”) with coverage amounts, terms and conditions substantially similar
to those of CHYU’s directors and officers policy in effect as of the date hereof
and deductibles no larger than those customary for such type of insurance
coverage, provided, however, that if such policy or other coverage is no
available at a cost not greater than 300% of the annual premiums paid as of the
date hereof under the existing directors and officers policy (the “Insurance
Cap”), then the Company shall obtain as much coverage as is possible under
substantially similar policies for such premium as does not exceed the Insurance
Cap.  The Company shall, and/or shall cause CHYU to, maintain such Tail Policy
and not take any action to amend or modify in a manner materially adverse to the
beneficiaries thereunder or terminate (unless replaced with alternative coverage
satisfying this Section 5.10(a)) the Tail Policy during such six (6) year
period.


(b) From and after the Effective Time, the Company shall and shall cause CHYU to
(i) indemnify all past and present directors and officers of CHYU (in all of
their capacities) against any Losses such person may incur in their capacity as
such based upon acts, errors or omissions taken on behalf of CHYU existing or
occurring prior to the Closing and (ii) advance to each such person expenses
actually and reasonably incurred in defending any claims, actions, proceedings
or investigations with respect to matters covered by the indemnity under this
Section 5.10(b), in each case to the fullest extent (but only to the fullest
extent) that (x) CHYU would be permitted to indemnify and/or advance expenses to
such person under applicable law and (y) CHYU would have been required to
indemnify and/or advance expenses to such person under CHYU’s certificate of
incorporation, bylaws, and indemnification agreements, if any, in each case, in
existence on the date hereof.


(c) The rights and remedies of the beneficiaries of this Section 5.10 shall be
cumulative (and not in the alternative).
 
ARTICLE VI
 
COVENANTS OF THE CHYU PARTIES
 
Between the date of this Agreement and the Closing Date,
 
6.1 Additional Information.  CHYU shall provide to the Company and its
Representatives such financial, operating and other documents, data and
information relating to CHYU and its Subsidiaries, the CHYU Business and the
CHYU Assets and the Liabilities of CHYU and its Subsidiaries, as the Company or
its Representatives may reasonably request.  In addition, the Company shall take
all action necessary to enable the Company and its Representatives to review and
inspect the CHYU Assets, the CHYU Business and the Liabilities of CHYU and its
Subsidiaries and discuss them with the Company’s officers, employees,
independent accountants and counsel.  Notwithstanding any investigation that the
Company may conduct of CHYU and its Subsidiaries, the CHYU Business, the CHYU
Assets and the Liabilities of CHYU and its Subsidiaries, the Company may fully
rely on the CHYU Parties’ warranties, covenants and indemnities set forth in
this Agreement.
 
6.2 No Solicitations.  From and after the date of this Agreement until the
Effective Time or termination of this Agreement pursuant to ARTICLE X, CHYU will
not nor will it authorize or permit any of its officers, directors, affiliates
or employees or any investment banker, attorney or other advisor or
representative retained by it, directly or indirectly, (i) solicit or initiate
the making, submission or announcement of any other acquisition proposal, (ii)
participate in any discussions or negotiations regarding, or furnish to any
person any non-public information with respect to any other acquisition
proposal, (iii) engage in discussions with any Person with respect to any other
acquisition proposal, except as to the existence of these provisions, (iv)
approve, endorse or recommend any other acquisition proposal, (v) offer to sell
or transfer any of the capital stock of the Company or any material part of the
assets of the Company, except as contemplated hereby, for the purpose of
consummating the transactions contemplated hereby; or (vi) enter into any letter
of intent or similar document or any contract agreement or commitment
contemplating or otherwise relating to any of the foregoing.
 
 
17

--------------------------------------------------------------------------------

 
 
6.3 Notification of Adverse Change.  CHYU shall promptly notify the Company of
any material adverse change in the condition (financial or otherwise) of CHYU.
 
6.4 Consents and Approvals.  As soon as practicable after execution of this
Agreement, the CHYU Parties shall use their commercially reasonable efforts to
obtain any necessary consent, approval, authorization or order of, make any
registration or filing with or give notice to, any Regulatory Authority or
Person as is required to be obtained, made or given by any of the CHYU Parties
to consummate the transactions contemplated by this Agreement and the Collateral
Documents.
 
6.5 Notification of Certain Matters.  CHYU shall promptly notify the Company of
any fact, event, circumstance or action known to it that is reasonably likely to
cause any CHYU Party to be unable to perform any of its covenants contained
herein or any condition precedent in ARTICLE VIII not to be satisfied, or that,
if known on the date of this Agreement, would have been required to be disclosed
to the Company pursuant to this Agreement or the existence or occurrence of
which would cause any of the CHYU Parties’ representations or warranties under
this Agreement not to be correct and/or complete.  The CHYU Parties shall give
prompt written notice to the Company of any adverse development causing a breach
of any of the representations and warranties in ARTICLE IV. In the event that
the CHYU Disclosure Schedule is not delivered contemporaneously with the
execution of this Agreement, it shall be delivered as soon as practicable
following the date hereof.
 
6.6 CHYU Disclosure Schedule.  The CHYU Parties shall, from time to time prior
to Closing, supplement the CHYU Disclosure Statement with additional information
that, if existing or known to it on the date of this Agreement, would have been
required to be included therein.  For purposes of determining the satisfaction
of any of the conditions to the obligations of the Company in ARTICLE VIII, the
CHYU Disclosure Statement shall be deemed to include only (a) the information
contained therein on the date of delivery to the Company and (b) information
added to the CHYU Disclosure Statement by written supplements delivered prior to
Closing by the CHYU Parties that (i) are accepted in writing by the Company or
(ii) reflect actions taken or events occurring after the date hereof and prior
to Closing.
 
6.7 State Statutes.  CHYU and its Board of Directors shall, if any state
takeover statute or similar law is or becomes applicable to the Merger, this
Agreement or any of the transactions contemplated by this Agreement, use all
reasonable efforts to ensure that the Merger and the other transactions
contemplated by this Agreement may be consummated as promptly as practicable on
the terms contemplated by this Agreement and otherwise to minimize the effect of
such statute or regulation on the Merger, this Agreement and the transactions
contemplated hereby.
 
6.8 Securities Filings.  CHYU will timely file all reports and other documents
relating to the operation of CHYU required to be filed with the Securities and
Exchange Commission, which reports and other documents do not and will not
contain any misstatement of a material fact, and do not and will not omit any
material fact necessary to make the statements therein not misleading.
 
6.9 Election to CHYU’s Board of Directors.  At the Effective Time of the Merger,
CHYU shall take all steps necessary so that there will be a two member board
consisting of Jay Rifkin and Richard MacPherson (the “Director Designees”).
 
6.10 Conduct of Business.  Prior to the Closing Date, CHYU shall conduct its
business in the normal course, and shall not sell, pledge, or assign any assets,
without the prior written approval of the Company, except in the regular course
of business.  Except as otherwise provided herein, CHYU shall not amend its
Articles of Incorporation or Bylaws; declare dividends, redeem or sell stock or
other securities; incur additional or newly-funded liabilities; acquire or
dispose of fixed assets; change employment terms; except in the ordinary course
of business, enter into any material or long-term contract; guarantee
obligations of any third party; settle or discharge any balance sheet receivable
for less than its stated amount or pay more on any liability than its stated
amount; or enter into any other transaction other than in the regular course of
business.
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE CHYU PARTIES
 
All obligations of the CHYU Parties under this Agreement shall be subject to the
fulfillment at or prior to Closing of each of the following conditions, it being
understood that the CHYU Parties may, in their sole discretion, to the extent
permitted by applicable Legal Requirements, waive any or all of such conditions
in whole or in part.
 
7.1 Accuracy of Representations.  All representations and warranties of the
Company contained in this Agreement, the Collateral Documents and any
certificate delivered by any of the Company at or prior to Closing shall be, if
specifically qualified by materiality, true in all respects and, if not so
qualified, shall be true in all material respects, in each case on and as of the
Closing Date with the same effect as if made on and as of the Closing Date,
except for representations and warranties expressly stated to be made as of the
date of this Agreement or as of another date other than the Closing Date and
except for changes contemplated or permitted by this Agreement.  The Company
shall have delivered to CHYU and Merger Sub a certificate dated the Closing Date
to the foregoing effect.
 
7.2 Covenants.  The Company shall, in all material respects, have performed and
complied with each of the covenants, obligations and agreements contained in
this Agreement and the Collateral Documents that are to be performed or complied
with by them at or prior to Closing.  The Company shall have delivered to CHYU
and Merger Sub a certificate dated the Closing Date to the foregoing effect.
 
7.3 Consents and Approvals.  All consents, approvals, permits, authorizations
and orders required to be obtained from, and all registrations, filings and
notices required to be made with or given to, any Regulatory Authority or Person
as provided herein.
 
7.4 Delivery of Documents.  The Company shall have delivered, or caused to be
delivered, to CHYU and Merger Sub the following documents:
 
(i) Certified copies of the Company articles of incorporation and by-laws and
certified resolutions of the board of directors and Shareholders of the Company
authorizing the execution of this Agreement and the Collateral Documents to
which it is a party and the consummation of the transactions contemplated hereby
and thereby.
 
(ii) Such other documents and instruments as CHYU may reasonably request: (A) to
evidence the accuracy of the Company’s representations and warranties under this
Agreement, the Collateral Documents and any documents, instruments or
certificates required to be delivered thereunder; (B) to evidence the
performance by the Company of, or the compliance by the Company with, any
covenant, obligation, condition and agreement to be performed or complied with
by the Company under this Agreement and the Collateral Documents; or (C) to
otherwise facilitate the consummation or performance of any of the transactions
contemplated by this Agreement and the Collateral Documents.
 
           7.5 No Material Adverse Change.  Since the date hereof, there shall
have been no material adverse change in the Company Assets, the Company Business
or the financial condition or operations of the Company, taken as a whole.
 
7.6 No Litigation.  No action, suit or proceeding shall be pending or threatened
by or before any Regulatory Authority and no Legal Requirement shall have been
enacted, promulgated or issued or deemed applicable to any of the transactions
contemplated by this Agreement and the Collateral Documents that would: (i)
prevent consummation of any of the transactions contemplated by this Agreement
and the Collateral Documents; (ii) cause any of the transactions contemplated by
this Agreement and the Collateral Documents to be rescinded following
consummation; or (iii) have a Material Adverse Effect on the Company.
 
 
19

--------------------------------------------------------------------------------

 
 
7.7 Additional Disclosure.  There shall have been no disclosure in any Company
Disclosure Schedule or any supplement to the Company Disclosure Schedule or
documents set forth in or attached thereto delivered after the execution of this
Agreement, which is not satisfactory to CHYU in its sole discretion.
 
7.8 Company Financial Statements.  The Company Audited Financial Statements
shall be satisfactory to CHYU in its sole discretion and any other financial
statements of the Company delivered to CHYU prior to the Closing pursuant to
Section 3.8 shall show no material deviation from the Company Audited Financial
Statements.
 
7.9 Voting Agreement.   Shareholders of the Company listed on Schedule 7.9 and
Jay Rifkin shall have entered into a voting agreement (the “Voting Agreement”)
authorizing Mr. Rifkin to vote the shares held by all of such shareholders to
the Voting Agreement on specific matters, namely any amendments to the articles
of incorporation of CHYU, any mergers, sales of substantially all of the assets,
and increases in the number of authorized shares or issuance of any additional
shares of Preferred Stock and contain such other terms mutually acceptable,
which Voting Agreement will be limited to the earlier of 24 months or 6 months
after CHYU or the Company has raised a minimum of $5,000,000 USD from the
Closing Date, or has achieved an EBITDA of $1,000,000.  Notwithstanding the
foregoing, approval of Mr. Rifkin is not required for a reverse stock split of
the CHYU Common Stock in an amount up to 1-for-61.
 
7.10 Directors and Officers Insurance.  The Company shall have obtained, if
commercially reasonable and acceptable, a commitment to issue Directors and
Officers Insurance for CHYU and the Company to be effective upon the Closing
Date in such amount and on terms and conditions reasonably acceptable to CHYU.
 
7.11 Escrow Agreement.  The parties shall have entered into an escrow agreement
on mutually acceptable terms in accordance with Section 2.5(a) hereof.
 
7.12 Satisfaction with Company.  CHYU shall be fully satisfied in the exercise
of its sole discretion with the results of the investigation and review it
conducts (or has its representatives conduct), prior to the Closing Date, of the
business, properties or affairs of the Company.
 
7.13 Director Nomination.  Richard MacPherson  shall have entered into an
agreement, in form acceptable to CHYU, which agreement shall provide that for a
period limited to the earlier of 24 months or 6 months after CHYU or the Company
has raised a minimum of $5,000,000 USD from the Closing Date, or has achieved an
EBITDA of $1,000,000, (i) he will, at any time that directors are to be elected,
use his best efforts to cause the Board of Directors to nominate and recommend
Jay Rifkin to all stockholders of CHYU as a proposed member of the Board of
Directors, and (ii) he shall in his capacity as a stockholder of CHYU or cause
any stockholder in which he is an Affiliate, at any time directors are to be
elected, vote in favor of the election of Jay Rifkin as a member of the Board of
Directors.
 
ARTICLE VIII
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY
 
All obligations of the Company under this Agreement shall be subject to the
fulfillment at or prior to Closing of the following conditions, it being
understood that the Company may, in its sole discretion, to the extent permitted
by applicable Legal Requirements, waive any or all of such conditions in whole
or in part.
 
8.1 Accuracy of Representations.  All representations and warranties of the CHYU
Parties contained in this Agreement and the Collateral Documents and any other
document, instrument or certificate delivered by any of the CHYU Parties at or
prior to the Closing shall be, if specifically qualified by materiality, true
and correct in all respects and, if not so qualified, shall be true and correct
in all material respects, in each case on and as of the Closing Date with the
same effect as if made on and as of the Closing Date, except for representations
and warranties expressly stated to be made as of the date of this Agreement or
as of another date other than the Closing Date and except for changes
contemplated or permitted by this Agreement.  The CHYU Parties shall have
delivered to the Company a certificate dated the Closing Date to the foregoing
effect.
 
 
20

--------------------------------------------------------------------------------

 
 
8.2 Covenants.  The CHYU Parties shall, in all material respects, have performed
and complied with each obligation, agreement, covenant and condition contained
in this Agreement and the Collateral Documents and required by this Agreement
and the Collateral Documents to be performed or complied with by the CHYU
Parties at or prior to Closing.  The CHYU Parties shall have delivered to the
Company a certificate dated the Closing Date to the foregoing effect.
 
8.3 Consents and Approvals.  All consents, approvals, authorizations and orders
required to be obtained from, and all registrations, filings and notices
required to be made with or given to, any Regulatory Authority or Person as
provided herein.
 
8.4 Delivery of Documents.  The CHYU Parties, as applicable, shall have executed
and delivered, or caused to be executed and delivered, to the Company the
following documents:
 
(i) Certified copies of the articles of incorporation and by-laws of CHYU and
certified resolutions by the board of directors authorizing the execution of
this Agreement and the Collateral Documents and the consummation of the
transactions contemplated hereby.
 
(ii) Such other documents and instruments as the Company may reasonably request:
(A) to evidence the accuracy of the representations and warranties of the CHYU
Parties under this Agreement and the Collateral Documents and any documents,
instruments or certificates required to be delivered thereunder; (B) to evidence
the performance by the CHYU Parties of, or the compliance by the CHYU Parties
with, any covenant, obligation, condition and agreement to be performed or
complied with by the CHYU Parties under this Agreement and the Collateral
Documents; or (C) to otherwise facilitate the consummation or performance of any
of the transactions contemplated by this Agreement and the Collateral Documents.
 
(iii) Letters of resignation from CHYU’s current officers and directors to be
effective upon the Closing, except for the resignation of Jay Rifkin as a
director.
 
(iv) Board resolutions from CHYU’s current directors appointing the Director
Designees of the Company to CHYU’s board of directors.
 
8.5 No Material Adverse Change.  There shall have been no material adverse
change in the business, financial condition or operations of CHYU and its
Subsidiaries taken as a whole.
 
8.6 No Litigation.  No action, suit or proceeding shall be pending or threatened
by or before any Regulatory Authority and no Legal Requirement shall have been
enacted, promulgated or issued or deemed applicable to any of the transactions
contemplated by this Agreement and the Collateral Documents that would: (i)
prevent consummation of any of the transactions contemplated by this Agreement
and the Collateral Documents; (ii) cause any of the transactions contemplated by
this Agreement and the Collateral Documents to be rescinded following
consummation; or (iii) have a Material Adverse Effect on CHYU.
 
8.7 Additional Disclosure.  There shall have been no disclosure in any CHYU
Disclosure Schedule or any supplement to the CHYU Disclosure Schedule or
documents set forth in or attached thereto delivered after the execution of this
Agreement, which is not satisfactory to the Company in its sole discretion.
 
8.8 Certificates of Designation.  Certificate of Designation creating the CHYU
Series B Convertible Preferred Stock shall have been filed by the Delaware
Secretary of State.
 
8.9 Convertible Notes and Accrued Liabilities.  The convertible promissory notes
and accrued liabilities of CHYU listed on Schedule 8.9, plus all accrued
interest thereon, shall have been converted into shares of CHYU Common Stock
prior to the Closing on terms acceptable to the parties thereto and the Company.
 
8.10 Spin Off of Subsidiaries.  All subsidiaries of CHYU will be spun off, sold
or liquidated as of the Closing Date, or will be in the process of being spun
off, sold or liquidated to the satisfaction of the Company in its sole
discretion.
 
8.11 atisfaction with CHYU.  The Company shall be fully satisfied in the
exercise of its sole discretion with the results of the investigation and review
it conducts (or has its representatives conduct), prior to the Closing Date, of
the business, properties or affairs of CHYU.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
INDEMNIFICATION
 
           9.1 Indemnification by the Company.  The Company shall indemnify,
defend and hold harmless (i) CHYU, (ii) each of CHYU’s assigns and successors in
interest to the Company Shares, and (iii) each of their respective current,
former and future shareholders, members, partners, directors, officers,
managers, employees, agents, attorneys and representatives, from and against any
and all Losses which may be incurred or suffered by any such party and which is
based upon, arising out of, or with respect to, (x) any inaccuracy in or breach
of any material representation, warranty, covenant or agreement of the Company
contained in this Agreement or in any document or other writing delivered
pursuant thereto, or (y) any agreement, arrangement or transaction involving the
Company and/or CHYU identified on Item 9.1 of the Company Disclosure Schedule
and on Item 9.1 of the CHYU Disclosure Schedule.
 
9.2 Indemnification by the CHYU Parties.  The CHYU Parties shall indemnify,
defend and hold harmless (i) the Company, (ii) each of the Company Shareholders
and their respective assigns and successors in interest to the CHYU Series A
Convertible Preferred Stock, and (iii) each of their respective current, former
and future shareholders, members, partners, directors, officers, managers,
employees, agents, attorneys and representatives  from and against any and all
Losses which may be incurred or suffered by any such party hereto and which may
arise out of or result from any inaccuracy in or any breach of any material
representation, warranty, covenant or agreement of the CHYU Parties contained in
this Agreement or in any document or other writing delivered pursuant thereto.
 
9.3 Notice to Indemnifying Party.  If any party (the “Indemnified Party”)
receives notice of any claim or other commencement of any action or proceeding
with respect to which any other party (or parties) (the “Indemnifying Party”) is
obligated to provide indemnification pursuant to Sections 9.1 or 9.2, the
Indemnified Party shall promptly give the Indemnifying Party written notice
thereof, which notice shall specify in reasonable detail, if known, the amount
or an estimate of the amount of the liability arising therefrom and the basis of
the claim.  Such notice shall be a condition precedent to any liability of the
Indemnifying Party for indemnification hereunder, but the failure of the
Indemnified Party to give prompt notice of a claim shall not adversely affect
the Indemnified Party’s right to indemnification hereunder unless the defense of
that claim is materially prejudiced by such failure.  The Indemnified Party
shall not settle or compromise any claim by a third party for which it is
entitled to indemnification hereunder without the prior written consent of the
Indemnifying Party (which shall not be unreasonably withheld or delayed) unless
suit shall have been instituted against it and the Indemnifying Party shall not
have taken control of such suit after notification thereof as provided in
Section 9.4.
 
9.4 Defense by Indemnifying Party.  In connection with any claim giving rise to
indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a Person who is not a party to this Agreement, the Indemnifying
Party at its sole cost and expense may, upon written notice to the Indemnified
Party, assume the defense of any such claim or legal proceeding (i) if it
acknowledges to the Indemnified Party in writing its obligations to indemnify
the Indemnified Party with respect to all elements of such claim (subject to any
limitations on such liability contained in this Agreement) and (ii) if it
provides assurances, reasonably satisfactory to the Indemnified Party, that it
will be financially able to satisfy such claims in full if the same are decided
adversely.  If the Indemnifying Party assumes the defense of any such claim or
legal proceeding, it may use counsel of its choice to prosecute such defense,
subject to the approval of such counsel by the Indemnified Party, which approval
shall not be unreasonably withheld or delayed.  The Indemnified Party shall be
entitled to participate in (but not control) the defense of any such action,
with its counsel and at its own expense; provided, however, that if the
Indemnified Party, in its sole discretion, determines that there exists a
conflict of interest between the Indemnifying Party (or any constituent party
thereof) and the Indemnified Party, the Indemnified Party (or any constituent
party thereof) shall have the right to engage separate counsel, the reasonable
costs and expenses of which shall be paid by the Indemnified Party.  If the
Indemnifying Party assumes the defense of any such claim or legal proceeding,
the Indemnifying Party shall take all steps necessary to pursue the resolution
thereof in a prompt and diligent manner.  The Indemnifying Party shall be
entitled to consent to a settlement of, or the stipulation of any judgment
arising from, any such claim or legal proceeding, with the consent of the
Indemnified Party, which consent shall not be unreasonably withheld or delayed;
provided, however, that no such consent shall be required from the Indemnified
Party if (i) the Indemnifying Party pays or causes to be paid all Losses arising
out of such settlement or judgment concurrently with the effectiveness thereof
(as well as all other Losses theretofore incurred by the Indemnified Party which
then remain unpaid or unreimbursed), (ii) in the case of a settlement, the
settlement is conditioned upon a complete release by the claimant of the
Indemnified Party and (iii) such settlement or judgment does not require the
encumbrance of any asset of the Indemnified Party or impose any restriction upon
its conduct of business.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
TERMINATION
 
           10.1 Termination.  This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned, at any time prior to the
Effective Time.
 
(a) by mutual written agreement of CHYU and the Company hereto duly authorized
by action taken by or on behalf of their respective Boards of Directors; or
 
(b) by either the Company or CHYU upon notification to the non-terminating party
by the terminating party:
 
(i) if the terminating party is not in material breach of its obligations under
this Agreement and there has been a material breach of any representation,
warranty, covenant or agreement on the part of the non-terminating party set
forth in this Agreement such that the conditions in Sections 7.1, 7.2, 8.1 or
8.2 will not be satisfied; provided, however, that if such breach is curable by
the non-terminating party and such cure is reasonably likely to be completed
prior to the date specified in Section 10.1(b)(ii), then, for so long as the
non-terminating party continues to use commercially reasonable efforts to effect
and cure, the terminating party may not terminate pursuant to this
Section 10.1(b)(i);
 
(ii) if the Closing has not transpired within the period referred to in Section
2.11 or within ninety (90) days from the date of this Agreement, whichever is
earlier; or
 
(iii) if any court of competent jurisdiction or other competent Governmental or
Regulatory Authority shall have issued an order making illegal or otherwise
permanently restricting, preventing or otherwise prohibiting the Merger and such
order shall have become final and nonappealable.
 
           10.2 Effect of Termination.  If this Agreement is validly terminated
by either the Company or CHYU pursuant to Section 10.1, this Agreement will
forthwith become null and void and there will be no liability or obligation on
the part of the parties hereto, except that nothing contained herein shall
relieve any party hereto from liability for willful breach of its
representations, warranties, covenants or agreements contained in this
Agreement.
 
ARTICLE XI
 
MISCELLANEOUS
 
11.1 Parties Obligated and Benefited.  This Agreement shall be binding upon the
Parties and their respective successors by operation of law and shall inure
solely to the benefit of the Parties and their respective successors by
operation of law, and no other Person shall be entitled to any of the benefits
conferred by this Agreement, except that the Company Shareholders shall be third
party beneficiaries of this Agreement.  Without the prior written consent of the
other Party, no Party may assign this Agreement or the Collateral Documents or
any of its rights or interests or delegate any of its duties under this
Agreement or the Collateral Documents.
 
11.2 Publicity.  The initial press release shall be a joint press release and
thereafter until the termination hereof or consummation of the transactions
contemplated hereby neither party shall issue any press releases or otherwise
making public announcements with respect to the Merger and the other
transactions contemplated by this Agreement without the consent of the other,
and prior to making any filings with any third party and/or any Regulatory
Authorities (including any national securities interdealer quotation service)
with respect thereto, each shall party shall consult with the other, except as
may be required by law or by obligations pursuant to any listing agreement with
or rules of any national securities interdealer quotation service.
 
 
23

--------------------------------------------------------------------------------

 
 
11.3 Notices.  Any notices and other communications required or permitted
hereunder shall be in writing and shall be effective upon delivery by hand or
upon receipt if sent by certified or registered mail (postage prepaid and return
receipt requested) or by a nationally recognized overnight courier service
(appropriately marked for overnight delivery) or upon transmission if sent by
facsimile (with request for immediate confirmation of receipt in a manner
customary for communications of such respective type and with physical delivery
of the communication being made by one or the other means specified in this
Section as promptly as practicable thereafter).  Notices shall be addressed as
follows:
 
(a) If to the CHYU Parties to:
 
China Youth Media, Inc.
13428 Maxella Avenue #342
Marina Del Rey, CA 90292
Attention:  Jay Rifkin
Facsimile No.: (310) 651-9629
 
With a copy to:
 
Kaye Cooper Fiore Kay & Rosenberg, LLP
30A Vreeland Road, Suite 230
Florham Park, New Jersey 09732
Attention: David M. Kaye, Esq.
Facsimile No.  (973) 443-0609
 
If to the Company to:


Midwest Energy Emissions Corp.
34 Cedarbank Terrace
Halifax, Nova Scotia B3P 2T4
Canada
Attention:  Rick MacPherson
Facsimile No.:  (701) 792-1134
 
With a copy to:
 
The Lebrecht Group, APLC
406 W. South Jordan Parkway
Suite 160
South Jordan, UT 84095
Attention: Brian A. Lebrecht, Esq.
Facsimile No.:  (801) 983-4958 
 
Any Party may change the address to which notices are required to be sent by
giving notice of such change in the manner provided in this Section.
 
 
24

--------------------------------------------------------------------------------

 
 
11.4 Attorneys’ Fees.  In the event of any action or suit based upon or arising
out of any alleged breach by any Party of any representation, warranty, covenant
or agreement contained in this Agreement or the Collateral Documents, the
prevailing Party shall be entitled to recover reasonable attorneys’ fees and
other costs of such action or suit from the other Party.
 
11.5 Headings.  The Article and Section headings of this Agreement are for
convenience only and shall not constitute a part of this Agreement or in any way
affect the meaning or interpretation thereof.
 
11.6 Choice of Law.  This Agreement and the rights of the Parties under it shall
be governed by and construed in all respects in accordance with the laws of the
State of Delaware, without giving effect to any choice of law provision or rule
(whether of the State of Delaware or any other jurisdiction that would cause the
application of the laws of any jurisdiction other than the State of Delaware).
 
11.7 Rights Cumulative.  All rights and remedies of each of the Parties under
this Agreement shall be cumulative, and the exercise of one or more rights or
remedies shall not preclude the exercise of any other right or remedy available
under this Agreement or applicable law.
 
11.8 Further Actions.  The Parties shall execute and deliver to each other, from
time to time at or after Closing, for no additional consideration and at no
additional cost to the requesting party, such further assignments, certificates,
instruments, records, or other documents, assurances or things as may be
reasonably necessary to give full effect to this Agreement and to allow each
party fully to enjoy and exercise the rights accorded and acquired by it under
this Agreement.  In addition, each of the Parties shall use its best efforts to
cause satisfaction of conditions under its control to the other party’s
obligations to close and otherwise to cooperate to cause consummation of the
transactions contemplated hereunder.
 
11.9 Time of the Essence.  Time is of the essence under this Agreement.  If the
last day permitted for the giving of any notice or the performance of any act
required or permitted under this Agreement falls on a day which is not a
Business Day, the time for the giving of such notice or the performance of such
act shall be extended to the next succeeding Business Day.
 
11.10 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
11.11 Entire Agreement.  This Agreement (including the Exhibits, the Company
Disclosure Statement, the CHYU Disclosure Statement and any other documents,
instruments and certificates referred to herein, which are incorporated in and
constitute a part of this Agreement) contains the entire agreement of the
Parties.
 
11.12 Expenses.  Each party will be responsible for payment of its expenses in
connection with the transactions contemplated by this Agreement, except as
otherwise provided elsewhere herein or as otherwise mutually agreed between the
parties.
 
11.13 Survival of Representations and Covenants.  Notwithstanding any right of
the CHYU Parties, on the one hand, or the Company on the other, fully to
investigate the affairs of the other side, and notwithstanding any knowledge of
facts determined or determinable by the investigating side pursuant to such
investigation or right of investigation, the investigating side shall have the
right to rely fully upon the representations, warranties, covenants and
agreements of the other contained in this Agreement.
 
11.14 Rule 144.  The Company shall cause CHYU to continue to file in a timely
manner all required reports pursuant to the Securities Exchange Act of 1934 as
amended.  Additionally, the Company shall cause CHYU to promptly comply with any
request of any current stockholder of CHYU to sell any shares of the Common
Stock pursuant to Rule 144 subject to the receipt of appropriate paperwork.
 


 
[remainder of page intentionally left blank]

 
25

--------------------------------------------------------------------------------

 

 
           IN WITNESS WHEREOF, the Parties hereto have duly executed this
Agreement as of the day and year first above written.
 

  CHINA YOUTH MEDIA, INC.,
A DELAWARE CORPORATION
         
 
By:
/s/ Jay Rifkin       Jay Rifkin       Chief Executive Officer  

 

  CHINA YOUTH MEDIA MERGER SUB, INC.,
A DELAWARE CORPORATION
         
 
By:
/s/ Jay Rifkin       Jay Rifkin       Chief Executive Officer  


  MIDWEST ENERGY EMISSIONS CORP.,
A NORTH DAKOTA CORPORATION
         
 
By:
/s/ Rick MacPherson       Rick MacPherson       Chief Executive Officer  

 
 
26

--------------------------------------------------------------------------------

 